UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6146


BRIAN DAMON FARABEE,

                    Plaintiff - Appellant,

             v.

DR. ROBERT GARDELLA, Psychiatrist; CHRISTY F. MCFARLAND,
Psychologist; DANIEL HERR, Deputy Assistant Commissioner,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:16-cv-00326-MFU-RSB)


Submitted: August 31, 2020                                  Decided: September 24, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Brian Damon Farabee, Appellant Pro Se. Karen Amy Dill Taylor, Assistant Attorney
General, Pamela Brown Beckner, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Damon Farabee seeks to appeal the district court’s order granting summary

judgment to the defendants in his civil action. We may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in the amended complaint. See id. at 696-97. Specifically, the court failed

to address Farabee’s claim in Count I of the complaint that Defendants violated his due

process rights under the Fourteenth Amendment by denying him clinically recommended

mental health treatment. We conclude that the order Farabee seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we deny the

pending motions to appoint counsel as moot, dismiss the appeal for lack of jurisdiction,

and remand to the district court for consideration of the unresolved claim. See id. at 699.

We express no view on the merits of the claim. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                DISMISSED AND REMANDED




                                                 2